Exhibit 10.4
EMPLOYMENT AGREEMENT
     This Employment Agreement (the “Agreement”) is entered into this 16th day
of April, 2010 by and between COMMERCIAL METALS COMPANY, a Delaware corporation
(the “Employer” or the “Company”) and JOSEPH ALVARADO (the “Executive”). The
Employer and Executive are collectively referred to as the “Parties,” and
individually as a “Party.”
R E C I T A L S:
     WHEREAS, Employer desires to employ Executive as its EXECUTIVE VICE
PRESIDENT AND CHIEF OPERATING OFFICER (“EVP AND COO”) effective April 30, 2010;
and
     WHEREAS, Executive desires to be employed by Employer in this position
pursuant to all of the terms and conditions hereinafter set forth.
     NOW, THEREFORE, in consideration of the mutual covenants herein contained,
it is agreed as follows:
     1. PURPOSE. The purpose of this Agreement is to formalize the terms and
conditions of Executive’s employment with Employer as EVP AND COO. This
Agreement may only be amended by a writing signed by both Parties.
     2. DEFINITIONS. For the purposes of this Agreement, the following words and
terms shall have the following meanings:
          a. “AFFILIATE” or “AFFILIATES” shall mean any corporation,
partnership, joint venture, association, unincorporated organization or any
other legal entity that directly or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the Employer.
          b. “CAUSE” shall mean (i) Executive’s commission of theft,
embezzlement, fraud, financial impropriety, any other act of dishonesty relating
to his employment with the Company, or any willful violation of Company policies
(including the Company’s ethics policies) or lawful directives of the Company,
or any law, rules, or regulations applicable to the Company, including, but not
limited to, those established by the Securities and Exchange Commission, or any
self-regulatory organization having jurisdiction or authority over Executive or
the Company or any willful failure by Executive to inform the Company of any
violation of any law, rule or regulation by the Company or one of its direct or
indirect subsidiaries, provided, however, that Cause shall not include any act
or omission of Executive that the Executive reasonably believes is not a
violation of any such policies, directives, law, rules or regulations based on
the advice of legal counsel for the Company; (ii) Executive’s willful commission
of acts that would support the finding of a felony or any lesser crime having as
its predicate element fraud, dishonesty, misappropriation, or moral turpitude;
(iii) Executive’s failure to perform his duties and obligations under this
Agreement (other than during any period of disability) which failure to perform
is not remedied within thirty (30) days after written notice thereof to the
Executive by the Chief Executive Officer of the Company; or (iv) Executive’s
commission of an act or acts in the performance of his duties under this
Agreement amounting to gross negligence or willful misconduct, including, but
not limited to, any breach of Section 9 of this Agreement.

 



--------------------------------------------------------------------------------



 



          c. CONFIDENTIAL INFORMATION. During the course of his employment,
Executive will receive Confidential Information of the Company. Confidential
Information means information (1) disclosed to or known by Executive as a
consequence of or through his employment with Employer or Affiliate; and
(2) which relates to any aspect of Employer’s or Affiliate’s business, research,
or development. “Confidential Information” includes, but is not limited to,
Employer’s and Affiliate’s trade secrets, proprietary information, business
plans, marketing plans, financial information, employee performance,
compensation and benefit information, cost and pricing information, identity and
information pertaining to customers, suppliers and vendors, and their purchasing
history with Employer, any business or technical information, design, process,
procedure, formula, improvement, or any portion or phase thereof, that is owned
by or has, at the time of termination, been used by the Employer, any
information related to the development of products and production processes, any
information concerning proposed new products and production processes, any
information concerning marketing processes, market feasibility studies, cost
data, profit plans, capital plans and proposed or existing marketing techniques
or plans, financial information, including, without limitation, information set
forth in internal records, files and ledgers, or incorporated in profit and loss
statements, fiscal reports, business plans or other financial or business
reports, and information provided to Employer or Affiliate by a third party
under restrictions against disclosure or use by Employer or others.
          d. “CONFLICT OF INTEREST” means any situation in which the Executive
has two or more duties or interests which are mutually incompatible and may tend
to conflict with the proper and impartial discharge of the Executive’s duties,
responsibilities or obligations to Employer, including but not limited to those
described in Employer’s Code of Conduct (the “Code”) which Executive has either
not disclosed to Employer or has disclosed and not been granted a waiver by the
Audit Committee of the Board of Directors of Employer under the provisions of
such Code.
          e. “GOOD REASON” shall mean the occurrence, without Executive’s
written consent, of any of the following events (i) a breach of any material
provision of this Agreement by Employer; (ii) a significant reduction in the
authorities, duties, responsibilities, compensation, and/or title of the
Executive as set forth in this Agreement; or (iii) Employer’s requiring the
Executive, without his written consent, to be relocated in his employment to a
location more than fifty (50) miles from the Employer’s present office location
in Irving, Texas.
               Executive shall give Employer written notice within the
guidelines Section 409A of the Internal Revenue Code of 1986, as amended (the
“IRC”) of an intent to terminate this Agreement for “Good Reason” as defined in
this Agreement, and (except as set forth above) provide Employer with thirty
(30) business days after receipt of such written notice from Executive to remedy
the alleged Good Reason.
     3. DURATION. This Agreement shall, unless terminated as hereinafter
provided, continue through April 30, 2012. Unless Executive or Employer gives
written notice of his or its intent not to renew this Agreement no later than
ninety (90) days prior to its expiration, this Agreement shall automatically
continue in effect for successive additional one (1) year terms subject to all
other terms and conditions contained herein.
     4. AGE 65 MANDATORY RETIREMENT. Executive understands and agrees that the
position of EVP and COO is subject to a mandatory retirement age of sixty five
(65).

2



--------------------------------------------------------------------------------



 



     5. DUTIES AND RESPONSIBILITIES. Upon execution of this Agreement, Executive
shall diligently render his services to Employer as Executive Vice President and
Chief Operating Officer in accordance with Employer’s directives, and shall use
his best efforts and good faith in accomplishing such directives. Executive
shall report directly to the Chief Executive Officer and President of the
Company. Executive agrees to devote his full-time efforts, abilities, and
attention (defined to mean not normally less than forty (40) hours/week) to the
business of Employer, and shall not engage in any activities which will
interfere with such efforts.
     6. COMPENSATION AND BENEFITS. In return for the services to be provided by
Executive pursuant to this Agreement, Employer agrees to pay Executive as
follows:
          a. SALARY. Executive shall receive an annual base salary of not less
than $500,000.00 during the term of this Agreement. This salary may be increased
at the sole discretion of Employer, and may not be decreased without Executive’s
written consent.
          b. BONUS. Executive shall be eligible to receive a bonus (the “Bonus”)
for each fiscal year of Employer ending August 31 during the term of this
Agreement pursuant to Employer’s 2006 Cash Incentive Plan, Employer’s
discretionary incentive plan, and any other short or long-term incentive plans
as may be applicable to executives of similar level in the Company. The amount
of any annual or long-term bonus shall be determined by, and in the sole
discretion of, Employer’s Board of Directors. The Bonus, if any, shall be paid
in a lump sum, as soon as practicable following the end of the Employer’s fiscal
year to which the Bonus relates, but in no event later than November 1 following
the end of such fiscal year.
          c. PAYMENT AND REIMBURSEMENT OF EXPENSES. Employer shall pay or
reimburse the Executive for all reasonable travel and other expenses incurred by
Executive in performing his obligations under this Agreement in accordance with
the policies and procedures of Employer.
          d. INSURANCE, FRINGE BENEFITS AND PERQUISITES. Executive shall be
entitled to participate in or receive insurance and any other benefits under any
plan or arrangement generally made available to the employees or executive
officers of Employer, including short and long-term plans for grants of equity,
short and long-term bonus and incentive plans, health and welfare benefit plans,
life insurance coverage, disability insurance, and hospital, surgical, medical,
and dental benefits for Executive and his qualified dependents, (to the extent
Executive elects to participate in such coverage where optional), and fringe
benefit plans or arrangements, all subject to and on a basis consistent with the
terms, conditions, and overall administration by Employer of such plans and
arrangements.
          e. VACATION. In accordance with the policies of Employer, Executive
shall be entitled to the number of paid vacation days in each employment year
determined by Employer from time to time for its employees generally, but not
fewer than twenty (20) business days in any employment year (prorated based on
start date of employment in any year in which Executive is employed hereunder
for less than the entire year in accordance with the number of days in such year
during which Executive is so employed).
     7. TERMINATION. Executive’s employment with Employer is “at-will”, meaning
that either Party may terminate this Agreement and the employment relationship
at any time, with or without Cause, or Good Reason. Executive’s employment will
terminate upon his death,

3



--------------------------------------------------------------------------------



 



or if he is unable to perform the functions of his position with reasonable
accommodation for four (4) consecutive months, or for a total of six (6) months
during any twelve (12) month period. Employer may terminate Executive’s
employment at any time without notice for Cause (in accordance with the
provisions of Paragraph 2(b) herein), or, following fourteen (14) days written
notice to Executive, without Cause.
          a. Executive may terminate his employment upon thirty (30) days
written notice to Employer. In the event Executive terminates his employment in
this manner, he shall remain in Employer’s employ subject to all terms and
conditions of this Agreement for the entire thirty (30) day period, performing
such duties to which Executive may be directed by the Company.
          b. Executive may terminate this Agreement for Good Reason in
accordance with the provisions of Paragraph 2(e) herein.
     8. SEVERANCE. Except in the event of a Qualified Termination within
twenty-four (24) months following a Change in Control, as both are defined in
the Executive Employment Continuity Agreement, Executive shall be entitled to
the following compensation, in addition to any accrued but unpaid salary, in the
event that this Agreement and his employment are terminated under the following
conditions, which are the exclusive compensation and remedies for termination of
this Agreement and the employment relationship:
          a. TERMINATION RESULTING FROM DEATH OR DISABILITY. Subject to the
provisions of Section 8(d) below, in the event Executive’s employment is
terminated as a result of his death or disability, Executive or his estate shall
be entitled to (i) such life insurance or disability benefits as Executive may
be entitled to pursuant to any life or disability insurance then maintained by
the Employer for the benefit of its employees and executive officers and; (ii) a
pro-rata share of the Bonus in an amount as determined by Employer’s Board of
Directors in their sole discretion, payable no later than November 30 following
the end of Employer’s fiscal year during which such termination occurs;
(iii) pursuant to the terms and conditions of the Employer’s 2006 Employee Cash
Incentive Plan, payment, at such time as all other participants in that plan
receive payment, of any cash incentive attributable to periods during which
Executive was employed; (iv) to the extent permitted by the terms and conditions
of Employer’s 2006 Long-Term Equity Incentive Plan or other applicable equity
incentive plan(s) and to the extent authorized by the terms of each of
Executive’s outstanding award or grant agreements entered into pursuant to such
plan(s), immediate vesting of all stock appreciation rights, restricted stock,
and/or stock options previously awarded Executive; and (v) to the extent
permitted by the terms and conditions of the Profit Sharing and 401(k) Plan and
Benefit Restoration Plan maintained by the Employer, crediting of any Employer
contribution to the Executive’s account attributable to the plan year during
which termination occurs and accelerated full vesting of any previously unvested
Employer contributions to the Executive’s account in such plans. Except as
otherwise provided by this Section 8(a) or Section 8(d) below, any amount
payable pursuant to this Section 8(a) shall be paid on the 60th day following
Executive’s termination due to Executive’s death or disability.
          b. TERMINATION WITHOUT CAUSE BY EMPLOYER, NON-REWAL BY EMPLOYER, OR
FOR GOOD REASON BY EXECUTIVE. Except in the event of a Constructive Termination
related to a Change of Control (as both terms are defined in the Executive
Employment Continuity Agreement between the parties), in the event Executive’s

4



--------------------------------------------------------------------------------



 



employment is terminated without Cause by the Employer, or for Good Reason by
the Executive, or the Employer elects not to renew the Agreement pursuant to
Paragraph 3 either at the end of the initial term or any successive one-year
extension, subject to Executive’s execution of a general release agreement in
favor of Employer releasing all pending or potential claims, Executive shall be
entitled to the following: (i) lump sum payment of an amount equal to 1.5 times
Executive’s then current annual base salary; (ii) a cash payment in lieu of the
Bonus equal to the greater of (a) 1.5 times the average annual Bonus received by
Executive for the five year period ended with Employer’s last complete fiscal
year prior to termination; or (b) the Executive’s annual bonus target as
established by the Board of Directors for the last fiscal year prior to
termination, the foregoing when combined with (i) above not to exceed two times
the Executive’s then-current Salary, and (iii) the benefits described above in
Paragraph 8(a)(v). If Executive elects not to renew this Agreement, except for
Good Reason, then he shall be entitled only to any accrued but unpaid salary
through the date of such termination. Except as otherwise provided by Section
8(d) below, any amount payable pursuant to this Section 8(b) shall be paid on
the 60th day following Executive’s termination.
          c. TERMINATION FOR CAUSE. In the event Executive’s employment is
terminated for Cause by Employer or without Good Reason by Executive, the
Executive shall only be entitled to accrued but unpaid salary through the date
of his termination and will not be entitled to any additional compensation or
benefits except as expressly required by applicable law concerning compensation
and benefits upon termination of employment.
          d. DELAY OF SEVERANCE PAYMENTS. To the extent that any
post-termination payments to which Executive becomes entitled under this
Agreement constitute deferred compensation subject to Section 409A of the IRC,
and Executive is deemed at the time of such termination to be a “specified
employee” under said Section 409A, then such payment will not be made or
commence until the earliest of (i) the expiration of the six months period
measured from the date of Executive’s “separation from service” and (ii) the
date of Executive’s death following such “separation from service”. Upon the
expiration of the applicable deferral period, any payments which would have
otherwise been made during that period (whether in a single sum or installments)
in the absence of this Paragraph 8(d) will be paid to Executive or Executive’s
beneficiary in one lump sum.
          e. CONDITIONAL ADDITIONAL PAYMENTS. In the event Executive receives
any payments related to this Agreement or to agreements referenced or
incorporated herein, that are subject to the excise tax imposed by Section 4999
of the IRC, or any similar provision of the IRC that may be enacted and be in
existence at the time that severance payments are made hereunder, applies to any
of such severance payments, the Company will make an additional payment or
payments to or for the benefit of Executive to the extent necessary so that the
net amount retained by the Executive after payment of the excise tax and other
applicable excise related taxes shall be equal to the compensation and benefits
he would have received had there been no excise tax imposed. Notwithstanding
anything to the contrary contained herein, in no event shall any payment be made
pursuant to this Section 8(e) after the end of Executive’s taxable year next
following Executive’s taxable year in which Executive remits any related taxes
to the Internal Revenue Service.
     9. NON-COMPETITION, NON-SOLICITATION, AND CONFIDENTIALITY. Employer and
Executive acknowledge and agree that while Executive is employed pursuant to
this Agreement, he will be provided access to Confidential Information of
Employer and its

5



--------------------------------------------------------------------------------



 



Affiliates, will be provided with specialized training on how to perform his
duties, and will be provided contact with Employer’s and Affiliates’ customers
and potential customers throughout the world. Executive further recognizes and
agrees that (a) Employer and its Affiliates have devoted a considerable amount
of time, effort, and expense to develop its Confidential Information, training,
and business goodwill, all of which are valuable assets to the Employer;
(b) that Executive will have broad responsibilities regarding the management and
operation of Employer’s and Affiliates’ world-wide operations, as well as its
marketing and finances, its existing and future business plans, customers and
technology; and (c) disclosure or use of Employer’s or Affiliates’ Confidential
Information and additional information described herein to which Executive will
have access, would cause irreparable harm to the Employer. Therefore, in
consideration of all of the foregoing, Employer and Executive agree as follows:
          a. NON-COMPETITION DURING AND AFTER EMPLOYMENT. As stated in Paragraph
2(c) herein, Executive will receive Confidential Information by virtue of his
employment in an executive capacity with the Company. Accordingly, Executive
agrees that during his employment for the Company and for a period of eighteen
months after termination of his employment for any reason, he will not compete
with Employer or Affiliates in any location in the world in which Employer or
Affiliates have operations as of the date of Executive’s termination, by
engaging in the conception, design, development, production, marketing, selling,
sourcing or servicing of any product or providing of any service that is
substantially similar to the products or services that Employer or any of its
Affiliates provided during Executive’s employment or planned to provide during
Executive’s employment and of which Executive had knowledge, responsibility or
authority, and that he will not work for, assist, or become affiliated or
connected with, as an owner, partner, consultant, or in any other capacity,
either directly or indirectly, any individual or business which offers or
performs services, or offers or provides products substantially similar to the
services and products provided by Employer or Affiliates during Executive’s
employment, or that were planned to be provided during Executive’s employment
and of which Executive had knowledge, responsibility or authority. Additionally,
during this period, Executive will not accept employment with or provide
services in any capacity to any individual, business entity, investor, or
investment fund that is actively involved in or assessing an acquisition of a
controlling interest in the Company or purchase of substantially all assets of
the Company. The restrictive covenants set forth in this Agreement are
reasonable and do not impose a greater restraint than is necessary to protect
the goodwill or other business interests of the Company.
          b. CONFLICTS OF INTEREST. Executive agrees that for the duration of
Executive’s employment, he will not engage, either directly or indirectly, in
any Conflict of Interest, and that Executive will promptly inform the General
Counsel as to each offer received by Executive to engage in any such activity.
Executive further agrees to disclose to Employer any other facts of which
Executive becomes aware which might involve or give rise to a Conflict of
Interest or potential Conflict of Interest.
          c. NON-SOLICITATION OF CUSTOMERS AND EMPLOYEES. Executive further
agrees that for a period of two years after the termination of his employment
for any reason he will not either directly or indirectly, on his own behalf or
on behalf of others (i) solicit or accept any business from any customer or
supplier or prospective customer or supplier with whom Executive personally
dealt or solicited or had contact with at any time during Executive’s
employment, (ii), solicit, recruit or otherwise attempt to hire, or personally
cause to hire any of the then current employees or consultants of Employer or
any of its Affiliates, or who

6



--------------------------------------------------------------------------------



 



were former employees or consultants of Employer or any of its Affiliates during
the preceding twelve months, to work or perform services for Executive or for
any other entity, firm, corporation, or individual; or (iii) solicit or attempt
to influence any of Employer’s or any of its Affiliates’ then current customers
or clients to purchase any products or services substantially similar to the
products or services provided by Employer or Affiliates during Executive’s
employment (or that were planned to be provided during Executive’s employment)
from any business that offers or performs services or products substantially
similar to the services or products provided by Employer or Affiliates.
          d. NON-DISCLOSURE OR USE OF CONFIDENTIAL INFORMATION.
               (i) Executive further agrees that during the term of his
employment and thereafter he will not, except as Employer may otherwise consent
or direct in writing, reveal or disclose, sell, use, lecture upon, publish, or
otherwise disclose to any third party any Confidential Information or
proprietary information of Employer or Affiliates, or authorize anyone else to
do these things at any time either during or subsequent to his employment with
Employer. If Executive becomes legally compelled by deposition, subpoena or
other court or governmental action to disclose any Confidential Information,
then the Executive shall give Employer prompt notice to that effect, and will
cooperate with Employer if Employer seeks to obtain a protective order
concerning the Confidential Information. Executive will disclose only such
Confidential Information as his counsel shall advise is legally required.
               (ii) Executive agrees to deliver to Employer, at any time
Employer may request, all documents, memoranda, notes, plans, records, reports,
and other documentation, models, components, devices, or computer software,
whether embodied in electronic format on a computer hard drive, disk or in other
form (and all copies of all of the foregoing), relating to the businesses,
operations or affairs of Employer or any Affiliates and any other Confidential
Information that Executive may then possess or have under his control.
               (iii) This section shall continue in full force and effect after
termination of Executive’s employment and after the termination of this
Agreement for any reason, including expiration of this Agreement. Executive’s
obligations under this section of this Agreement with respect to any specific
Confidential Information and proprietary information shall cease when that
specific portion of Confidential Information and proprietary information becomes
publicly known, in its entirety and without combining portions of such
information obtained separately and without breach by Executive of his
obligations under this Agreement. It is understood that such Confidential
Information and proprietary information of Employer and Affiliates includes
matters that Executive conceives or develops during his employment, as well as
matters Executive learns from other employees of Employer or Affiliates.
          e. Survival of Restrictive Covenants. All restrictive covenants herein
shall survive termination of this Agreement and Executive’s employment,
regardless of reason, including expiration of the Agreement by passage of time
and non-renewal.
     10. REMEDIES. Executive acknowledges that the restrictions contained in
Paragraph 9, in view of the nature of the Employer and its Affiliates’ global
business and Executive’s global position with the Employer, are reasonable and
necessary to protect the Employer and Affiliates’ legitimate business interests,
including its Confidential Information, training and business goodwill, and that
any violation of this Agreement would result in

7



--------------------------------------------------------------------------------



 



irreparable injury to the Employer. In the event of a breach by the Executive of
any provision of Paragraph 9, the Employer shall be entitled, in addition to any
other remedies that may be available, to a temporary restraining order and
injunctive relief restraining the Executive from the commission of any breach
without the necessity of proving irreparable harm or posting of a bond, and to
recover the Employer’s attorneys’ fees, costs and expenses related to the breach
and any such action to enforce the provisions of Paragraph 9. The existence of
any claim or cause of action by Executive against the Employer, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement by the Employer of the restrictive covenants contained in
Paragraph 9.
     11. REFORMATION. The Executive and the Employer agree that all of the
covenants contained in Paragraph 9 shall survive the termination of Executive’s
employment and/or termination or expiration of this Agreement, and agree further
that in the event any of the covenants contained in Paragraph 9 shall be held by
any court to be effective in any particular area or jurisdiction only if said
covenant is modified to limit in its duration or scope, then the court shall
have such authority to so reform the covenant and the Parties shall consider
such covenant(s) and/or other provisions of Paragraph 9 to be amended and
modified with respect to that particular area or jurisdiction so as to comply
with the order of any such court and, as to all other jurisdictions, the
covenants contained herein shall remain in full force and effect as originally
written. Should any court hold that these covenants are void or otherwise
unenforceable in any particular area or jurisdiction, then the Employer may
consider such covenant(s) and/or provisions of Paragraph 9 to be amended and
modified so as to eliminate therefrom the particular area or jurisdiction as to
which such covenants are so held void or otherwise unenforceable and, as to all
other areas and jurisdictions covered hereunder, the covenants contained herein
shall remain in full force and effect as originally written.
     12. TOLLING. If the Executive violates any of the restrictions contained in
this agreement, the restrictive period will be suspended and will not run in
favor of the Executive until such time that the Executive cures the violation to
the satisfaction of the Employer.
     13. NOTICE TO FUTURE EMPLOYERS. If Executive, in the future, seeks or is
offered employment, or any other position or capacity with another company or
entity, the Executive agrees to inform each new employer or entity, before
accepting employment, of the existence of the restrictions in Paragraph 9.
Further, before taking any employment position with any company or entity during
the 18-month period described in Paragraph 9, the Executive agrees to give prior
written notice to the Employer, including the name of such company or entity and
confirming in that notice that he has provided a copy of Paragraph 9 to such new
employer or entity.
     14. INVENTIONS.
          a. Executive acknowledges that during this Agreement, Executive may be
involved in (1) the conception or making of improvements, discoveries, or
inventions (whether or not patentable and whether or not reduced to practice),
(2) the production of original works of authorship (whether or not registrable
under copyright or similar statutes) or (3) the development of trade secrets
relating to Employer’s or any of its Affiliates’ business. Executive
acknowledges that all original works of authorship which are made by Executive
(solely or jointly with others) within the scope of his or her employment, and
which are protectable by copyright, are “works made for hire,” pursuant to the
United States Copyright Act (17 U.S.C.,

8



--------------------------------------------------------------------------------



 



Section 101) and are consequently owned by the Employer or any of its
Affiliates. Executive further acknowledges that all improvements, discoveries,
inventions, trade secrets or other form of intellectual property is the
exclusive property of Employer or any of its Affiliates.
          b. Executive hereby waives any rights he/she may have in or to such
intellectual property, and Executive hereby assigns to Employer or any of its
Affiliates all right, title and interest in and to such intellectual property.
At Employer’s or any of its Affiliates’ request and at no expense to Executive,
Executive shall execute and deliver all such papers, including any assignment
documents, and shall provide such cooperation as may be necessary or desirable,
or as Employer or any of its Affiliates may reasonably request, to enable
Employer or any of its Affiliates to secure and exercise its rights to such
intellectual property.
     15. RETURN OF PROPERTY. All lists, records, designs, patents, plans,
manuals, memoranda and other property delivered to the Executive by or on behalf
of Employer or any of its Affiliates or by any of their clients or customers,
and all records and emails compiled by the Executive that pertain to the
business of the Employer or any of its Affiliates (whether or not confidential)
shall be and remain the property of the Employer and be subject at all times to
its discretion and control. Likewise, all correspondence and emails with
clients, customers or representatives, reports, research, records, charts,
advertising materials, and any data collected by the Executive, or by or on
behalf of the Employer or any of its Affiliates or its representatives (whether
or not confidential) shall be delivered promptly to the Employer without request
by it upon termination of Executive’s employment.
     16. ASSIGNMENT. This Agreement may be assigned by Employer, but cannot be
assigned by Executive.
     17. BINDING AGREEMENT. Executive understands that his obligations under
this Agreement are binding upon Executive’s heirs, successors, personal
representatives, and legal representatives.
     18. EXECUTIVE’S REPRESENTATIONS. Executive represents that his acceptance
of employment with Employer (a) will not result in a breach of any of
Executive’s obligations and agreements with any current or former employer,
partnership or other person and (b) would not otherwise result in any liability
to Employer or any of its Affiliates. In addition, Executive represents to
Employer that he is not a party or subject to (i) any restrictive covenants,
including without limitation, relating to competition, solicitation or
confidentiality (other than general obligations to maintain confidentiality)
that precludes or would materially interfere with his employment with Employer
as contemplated by, and as of the date of, this Agreement, and/or (ii) any
agreement with any other employer, partnership or other person that in any way
materially compromises, limits or restricts Executive’s ability to perform his
duties for Employer as contemplated by, and as of the date of, this Agreement.
     19. NOTICES. All notices pursuant to this Agreement shall be in writing and
sent certified mail, return receipt requested, addressed as follows:

     
Executive:
  Employer:
 
   
Joseph Alvarado
  Commercial Metals Company
2525 N. Pearl St. #1504
  Attention: General Counsel
Dallas, Texas 75201
  6565 North MacArthur Blvd.,
 
  Suite 800
 
  Irving, Texas 75039
 
  Fax: 214-689-4326

9



--------------------------------------------------------------------------------



 



     20. WAIVER. No waiver by either Party to this Agreement of any right to
enforce any term or condition of this Agreement, or of any breach hereof, shall
be deemed a waiver of such right in the future or of any other right or remedy
available under this Agreement.
     21. SEVERABILITY. Subject to the provisions of Paragraph 11 herein, if any
provision of this Agreement is determined to be void, invalid, unenforceable, or
against public policy, such provisions shall be deemed severable from the
Agreement, and the remaining provisions of the Agreement will remain unaffected
and in full force and effect. Furthermore, any breach by Employer of any
provision of this Agreement shall not excuse Executive’s compliance with the
requirements of Paragraph 11.
     22. ENTIRE AGREEMENT AND UNDERSTANDING. The terms and provisions contained
herein shall constitute the entire agreement between the Parties with respect to
Executive’s employment with Employer during the time period covered by this
Agreement. The Parties represent and warrant that they have read and understood
each and every provision of this Agreement, and that they are free to obtain
advice from legal counsel of choice, if necessary and desired, in order to
interpret any and all provisions of this Agreement, and that both Parties have
voluntarily entered into this Agreement.
     23. EFFECTIVE DATE. It is understood that this Agreement shall be effective
as of the date hereof and that the terms of this Agreement shall remain in full
force and effect both during Executive’s employment and where applicable
thereafter.
     24. GOVERNING LAW; RESOLUTION OF DISPUTES; WAIVER OF JURY TRIAL. This
Agreement shall, at the choice of the Employer, be construed according to the
laws of the State of Texas. All disputes relating to the interpretation and
enforcement of the provisions of this Agreement shall, be resolved and
determined exclusively by the federal or state courts in Dallas County, Texas.
EACH OF THE PARTIES HERETO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT, AND EXECUTIVE’S EMPLOYMENT AND COMPENSATION, OR TERMINATION
THEREFROM.
[Signature Page to Follow]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

     
EXECUTIVE
  EMPLOYER
 
   
 
  COMMERCIAL METALS COMPANY
 
   
/s/ Joseph Alvarado
 
Joseph Alvarado
   

                  By:   /s/ Murray R. McClean         Name:   Murray R. McClean 
      Title:   Chairman, Chief Executive Officer and President     

11